Citation Nr: 1738754	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  08-07 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for diabetes mellitus, type 2 (DM).

3.  Entitlement to service connection for coronary artery disease (CAD).

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities.

4.  Entitlement to service connection for peripheral vascular disease (PVD).

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to service connection for hypertension.

7.  Entitlement to a compensable initial evaluation for tinea cruris, groin area.

8.  Entitlement to a compensable initial evaluation for scar, right index finger.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2015, the Board determined that the issue of entitlement to service connection for scar of the 5th finger, left small finger, was dismissed; reopened the claim of service connection for prostate cancer; remanded that issue on the merits; and also remanded the other matters on appeal.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service.

2.  Prostate cancer is attributable to service.  

3.  DM is attributable to service.  

4.  CAD is attributable to service.  

5.  Peripheral neuropathy of the lower extremities is a complication of DM.  

6.  PVD is etiologically related to DM.

7.  ED is etiologically related to DM.

8.  Hypertension is attributable to service.  

9.  The Veteran's tinea cruris requires the use of corticosteroids for a total duration of six weeks or more, but not constantly or near constantly, during a 12-month period, but does not affect more than 40 percent of the entire body or more than 40 percent of exposed areas.

10.  On May 8, 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement requesting to withdraw the issue of a compensable initial evaluation for scar, right index finger.


CONCLUSIONS OF LAW

1.  Prostate cancer may be presumed to be the result of herbicide exposure during active military service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

2.  DM may be presumed to be the result of herbicide exposure during active military service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

3.  CAD may be presumed to be the result of herbicide exposure during active military service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

4.  Peripheral neuropathy of the lower extremities is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2016).  

5.  PVD is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2016).  

6.  ED is proximately due to or the result of service-connected DM.  38 U.S.C.A. § 1101 (West 2014); 38 C.F.R. § 3.310 (2016).  

7.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

8.  The criteria for a 30 percent rating for tinea cruris have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016). 

9.  The criteria for withdrawal of a Substantive Appeal by the Veteran as to the issue of a compensable initial evaluation for scar, right index finger, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, malignant tumors, DM, valvular heart disease, and hypertension will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

VA law and regulations further provide that a chronic, tropical, or prisoner-of-war related disease, or a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  No condition other than the ones listed in 38 C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  Further, in certain circumstances, veterans who served in vessels in the inland waterways of Vietnam were exposed to herbicides.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; all chronic B cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  

The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 - 47,928 (Aug. 10, 2012).  The diseases listed at 38 C.F.R.  3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early-onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The Board notes that in the notice of proposed rulemaking, it was explained that the term "ischemic heart disease" does not encompass hypertension or peripheral manifestations of arteriosclerotic heart disease, such as peripheral vascular disease or stroke.  Note 2 of section 3.309(e) expressly states that the term ischemic heart disease does not include hypertension.  38 C.F.R. § 3.309(e).  Consequently, service connection is not warranted for hypertension under the provisions of presumptive service connection pertaining to exposure to herbicide agents.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

VA's General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term " Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  In order for the presumption of service connection based upon herbicide exposure to apply, a veteran must have set foot on the landmass of the country of Vietnam or served in the inland waters of Vietnam.  Haas.

For purposes of adjudicating claims involving veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored inland waterways of Vietnam:) and "Blue Water" Navy vessels ("larger gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).  Veterans who served in deep-water naval vessels off the coast of Vietnam during the Vietnam War are referred to as "Blue Water Navy Veterans," and there is no presumption of exposure to herbicides for such claimants.  See Presumption of Exposure to Herbicides for Blue Water Navy Vietnam Veterans Not Supported, 77 Fed. Reg. 76170 (Dec. 26, 2012).  Service on a deep-water vessel off the shores of Vietnam is not considered service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6).  VAOPGCPREC 27-97.  In order for the presumption of exposure to be extended to a "blue water" Navy veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  See, e.g., VBA Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010). 

"Inland waterways" are not defined in VA regulations; however, the VA Adjudication Procedure Manual provides interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.  A document compiled for VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  

In August 2011, the RO provided a Formal Finding on a Lack of Information required to verify service in the Republic of Vietnam, or exposure to herbicides during military service.  It was noted that the Veteran had indicated that he was exposed to Agent Orange in Da Nang Harbour, and that his amphibious ship delivered Marines and supplies to Vietnam.  It was also noted that the Joint Services Records Research Center (JSRRC) (in March 2011) did not confirm that the ship ever docked, transited inland water-ways, or anchored with evidence of personnel going ashore.

However, VA has subsequently periodically updated its list of US Navy and Coast Guard ships associated with military service in Vietnam to reflect the new guidance issued with respect to the definition of inland and offshore waterways and possible exposure to herbicides.  Thus, the Board must initially determine whether the Veteran actually set foot in Vietnam or whether the ship on which he served, the USS Princeton, operated in the inland waterways of Vietnam.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The Veteran maintains that the USS Princeton operated in the inland waterways of Vietnam and there was herbicide exposure during that time as well as residual herbicide residue on equipment transported by them from Vietnam.  As noted, VA Compensation and Pension Service has identified a number of Navy and Coast Guard ships which are subject to the presumption of exposure to herbicides under 38 C.F.R. § 3.307 and § 3.309.  The most recent list of such ships, shows that the USS Princeton (LPH-5) operated on Vietnam's close coastal waters.  It functioned as a troop transport with helicopters and smaller vessels transporting troops on and off shore during April 1962 and from October 1964 to December 1968.  The Veteran's personnel records show that he served on the USS Princeton during the latter period from November 1964 to April 1966.  In affording all reasonable doubt, herbicide exposure is therefore presumed.  

The record shows that the Veteran initially has the diagnoses of prostate cancer and DM.  The recent March 2016 VA examination indicated that there was no confirmed diagnosis of CAD.  However, VA treatment records dated since at least 2009 do reflect CAD as being on the problem list for the Veteran's current disabilities.  In addition, a September 2010 carotid ultrasound revealed atherosclerotic cardiovascular disease.  A private examiner, Dr. P.C., also noted that an April 1988 stress test was abnormal.  The VA examiner made no mention of any of these positive findings.  Thus, despite the notation in the March 2016 VA examination report, the record otherwise shows that the Veteran has CAD.

The Veteran claims service connection for the presumptive disorders of prostate cancer, DM, and CAD.  Thus, service connection for those disorders is warranted.  

The Veteran and his representative contend that he has peripheral neuropathy, PVD, and ED, as all etiologically related to the Veteran's DM.  In May 2012, a VA examiner opined that the Veteran had peripheral neuropathy which was a complication of his DM.  In addition, it was indicated that the Veteran had both PVD and ED as secondary conditions.  In September 2015, the private physician, Dr. P.C., also advanced the same findings.  Thus, service connection is also warranted on a secondary basis for peripheral neuropathy, PVD, and ED.

With regard to hypertension, this disability is not a presumptive disorder for herbicide exposure.  When a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The service treatment records (STRs) show that on entrance, the Veteran's blood pressure was measured as 140/80 (standing) and 120/70 (sitting).  On the separation examination in July 1969, the blood pressure reading was 140/72.  Post-service records show a diagnosis of hypertension about 20 years later.  

The March 2016 VA examiner indicated that the onset of this Veteran's hypertension dated back to 1988.  The examiner noted that the STRs revealed elevated blood pressure readings both on entry and discharge from the military service of 140/80 and 140/72 respectively.  The examiner stated that these isolated readings did not constitute a diagnosis of clinical hypertension at that time, nor did they satisfy the VA's criteria for hypertension for disability rating purposes which is defined as readings of or above 160/90 taken at least twice on 3 separate days.  Based on this, the examiner reasoned that the Veteran's hypertension was less likely than not related to his active duty service, had its onset during service, or was manifest within one year of separation from service.  The examiner also indicated that there was no etiological connection to the DM or PVD.  Since this examiner felt that there was no diagnosis of CAD, there was no opinion in that regard.

In contrast, in May 2017, the private examiner, Dr. P.C. essentially indicated that the seating blood pressure at entry was normal (noting seating blood pressure is the standard measurement) and that the Veteran had systolic hypertension initially manifest on the discharge examination as evident by that reading.  The physician noted that there was no formal diagnosis of hypertension for years.  

At this juncture, the Board notes that the evidence need not show that hypertension was definitively diagnosed during service; rather, the evidence must show initial manifestations during service or that the current disability is etiologically related to service.  See 38 C.F.R. § 3.303(d).  

The Board finds that the evidence of record is in relative equipoise as to the matter of whether hypertension is attributable to service.  As noted, there are contradictory opinions, but the Board finds that they are of equally probative value as they were provided by specialists and were based on mostly accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hypertension on a direct basis is warranted.  As such, there is no need to consider secondary service connection.

Ratings

Tinea Cruris

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability (as in this case) was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The RO has rated the tinea cruris under the same code for dermatitis, Diagnostic Code 7806, which rates based upon the percentage of exposed and total body areas affected.  The Board agrees that the Veteran's skin disorder is most appropriately rated under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

Diagnostic Code 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The highest rating available under Diagnostic Code 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

For disfigurement of the head, face, or neck a 10 percent rating is assigned when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or two or three characteristics of disfigurement.  A 50 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or with four or five characteristics of disfigurement.  An 80 percent rating is assigned with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement. Note (1) indicates that the 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length, scar at least 1/4 in. (0.6 cm.) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.), underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.), and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.). Note (5) indicates that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2016).  This is unchanged from the regulations in effect prior to October 23, 2008, with the exception of the addition of Notes (4) and (5). 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The Court issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagreed with the Court's decision and appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  On July 14, 2017, the Federal Circuit issued an opinion in Johnson v. Shulkin, that reversed the decision by the Court.  

The original Johnson case involved whether criteria for a 60 percent rating under Diagnostic Code 7806, which requires "constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs," is inclusive of topical corticosteroids.  The Court read the phrase "systemic therapy such as corticosteroids" as unambiguously encompassing any topical application of corticosteroids for treating a skin condition, in addition to a therapy that impacts a claimant's entire body system, such as when a drug is administered orally or parenterally.  The Court found that the "topical therapy" identified in the noncompensable rating criteria necessarily referred to "non-corticosteroid" topical treatment.  As such, the Court reversed the Board's holding, and found that Appellant's therapy was systemic.  In reversing, the Federal Circuit agreed with the Secretary that the Court erred when it read Diagnostic Code 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of "systemic therapy."  The Federal Circuit noted that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy. 

The records showed periodic treatment for nummular dermatitis lesions/papules/rash in the left inner thigh, suprapubic, and left axilla areas for which the Veteran was given topical lotion.  

A November 2008 VA examination noted that the Veteran intermittently had a groin rash, but there was no use of corticosteroids or immunosuppressive, drugs.  There was no rash at the time of the examination, so no percentage of the body was affected.  There were two areas of hyperpigmentation. on the right part of the groin was 10 by 3 cm. area and on the left side of the groin was 8 by 4 cm. area.  The examiner stated that there was no current evidence of active dermatitis.  The examiner indicated that the hyperpigmentation was the post-inflammatory. reaction of the skin at this time.  The Veteran was currently treated by dermatology as nummular  dermatitis and the Veteran was given a prescription for Lac-Hydrin. 

A September 2010 examination noted the Veteran had had a recurrent itching rash with small bumps in his groin areas for years.  He got flare ups five to six times a year.  He treated them with steroid cream for two weeks at a time and applied daily.  The record indicated that the Veteran had tinea cruris.  Physical examination revealed that in the groin area, the skin had been treated with cream or ointment.  It appeared somewhat hyperpigmented, but there was no induration or rash or tenderness or redness or swelling.  The diagnosis was tinea cruris, recurrent, which had been inappropriately treated with steroid creams and thus occurred several times a year causing minor discomfort.

In May 2012, a VA examiner completed a medical questionnaire.  It was noted that the head, face, and neck were not affected.  There were no systemic manifestations.  The Veteran had used systemic corticosteroids or other immunosuppressive medications for less than 6 weeks for a cyst.  However, for his dermatitis, he had used topical corticosteroids for 6 weeks or more, but not constant.  He had not used any other treatments and had not had debilitating or non-debilitating episodes.  The dermatitis affected between 5 percent and less than 20 percent of the exposed body.  There was no functional impairment to include on an industrial basis.

In May 2017, the Veteran's wife indicated that the Veteran required daily steroid cream application to his chest, groin, feet, back and legs.

The Veteran contends that the criteria for a 30 percent rating are met.  

Diagnostic Code 7806 provides a 30 percent rating for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  In order for a 60 percent rating to be assigned, more than 40 percent of the entire body or more than 40 percent of exposed areas must be affected, or must be constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

With regard to findings specific to how much body surface was affected by the skin disorder, although the Veteran contends that it exceeds 20 percent, a VA examiner indicated that it was less than 20 percent.  However, the VA examiner indicated that the Veteran required corticosteroids for a total duration of six weeks or more, but not constantly, during a 12-month period.  However, there is no evidence that the skin disorder affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or that there is constant or near-constant systemic therapy.  The Board notes that the Veteran apparently applies daily topical cream, but a VA examiner made the medical assessment that it is not constantly or near constantly needed.  Of note is that the Veteran and his representative indicated that the 30 percent rating was sought.  Further, the records show no factual basis for an increased rating for disfigurement of the head, face or neck.  See Diagnostic Code 7800. 

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the veteran's claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a rating of 30 percent.  

Scar, Right Index Finger

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn this appeal as to the issue of a compensable initial evaluation for scar, right index finger.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to service connection for prostate cancer is granted.

Entitlement to service connection for DM is granted.

Entitlement to service connection for CAD is granted.

Entitlement to service connection for peripheral neuropathy of the lower extremities is granted.

Entitlement to service connection for PVD is granted.

Entitlement to service connection for ED is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to a 30 percent rating for tinea cruris is granted, subject to the law and regulations governing the payment of monetary benefits.

The appeal as to the issue of a compensable initial evaluation for scar, right index finger is dismissed.


______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


